COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
DOUGLAS FRANK,
 
                            Appellant,
 
v.
 
 
LORRIE LYNN BOURGOIN,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00098-CV
 
Appeal from the
 
65th
  District Court
 
of El
  Paso County, Texas 
 
(TC# 2009CM6359) 
 



 
MEMORANDUM
 OPINION
Appellant, Douglas
Frank, has moved to dismiss his appeal against Appellee, Lorrie Lynn Bourgoin.  As permitted by the Rules of Appellate
Procedure, this Court may dismiss an appeal “[i]n accordance with a motion of
appellant . . . unless [dismissing the appeal] would prevent a party from
seeking relief to which it would otherwise be entitled.”  Tex.R.App.P.
42.1(a)(1).  The motion to dismiss has
been on file with this Court more than ten days, and indicates it has been
served upon each attorney of record.  This
Court has received no response or opposition to the dismissal.  Because Appellant has complied with the
requirements of Rule 42.1(a)(1) and no opposing party has sought relief, we
grant the motion to dismiss and dismiss the appeal.  Because there is no agreement between the
parties as to costs, we assess costs against Appellant.[1]  See Tex.R.App.P.
42.1(d)(“[a]bsent agreement of the parties, the court will tax costs against
the appellant.”).
 
 
June 27, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
McClure, C.J. (Not Participating)




[1]
Despite being notified twice by the Clerk of this Court to pay the $175 filing
fee, Appellant has failed to do so.